Press Release For immediate release Invesco Ltd. Announces April 30, 2010 Assets Under Management Investor Relations Contact: Jordan Krugman404-439-4605 Media RelationsContact: Doug Kidd404-479-2922 Atlanta, May 11, 2010 As previously mentioned on the first quarter 2010 earnings call, Invesco is now including an additional $38.1 billion of assets under management in our disclosures in an effort to align with industry standards and to present our business in a consistent and complete manner.Invesco Ltd. (NYSE: IVZ) today reported preliminary month-end assets under management of $456.9 billion. Preliminary average assets under management during April were $456.8 billion, a 1.6% increase from the first quarter 2010 of $449.6 billion.Q4 2009 average assets were $438.4 billion. Assets Under Management (in billions) Total Equity Fixed Income Balanced Money Market (b) Alternatives Apr 30, 2010 (a) $ Mar 31, 2010 $ Feb 28, 2010 $ Jan 31, 2010 $ Assets Under Management – ETF and Passive (in billions) Total Equity Fixed Income Balanced Money Market (b) Alternatives Apr 30, 2010 (a) $ Mar 31, 2010 $ Feb 28, 2010 $ Jan 31, 2010 $ Total Assets Under Management (in billions) Total Equity Fixed Income Balanced Money Market (b) Alternatives Apr 30, 2010 (a) $ Mar 31, 2010 $ Feb 28, 2010 $ Jan 31, 2010 $ (a) Preliminary – subject to adjustment. (b) Preliminary - ending money market AUM includes $65.8 billion in institutional money market AUM and $3.5 billion in retail money market AUM. In order to help facilitate the transition to the new asset disclosure we have included a table of historical total net revenue yield, excluding performance fees, for Q1 2010 and Q4 2009. Net Revenue Yield Ex. Performance Fees Assets Under Management ETF & Passive Total Assets Under Management Q1 2010 52.6 bps 14.4 bps 48.3 bps Q4 2009 53.7 bps 15.1 bps 51.0 bps Invesco is a leading independent global investment management company, dedicated to helping people worldwide build their financial security.By delivering the combined power of our distinctive worldwide investment management capabilities, Invesco provides a comprehensive array of enduring investment solutions for retail, institutional and high net worth clients around the world.Operating in 20 countries, the company is listed on the New York Stock Exchange under the symbol IVZ. Additional information is available at www.invesco.com.
